December 17 2015


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: AF 11-0244


                                         AF 11-0244                  FILED
                                                                           DEC 17 2015
                                                                          Eci.smith
                                                                    CLERK OF THE SUPREME COURT
                                                                         STATE OF MONTANA

 IN RE THE RULES FOR ADMISSION
 TO THE BAR OF MONTANA                                             ORDER




      By Order entered June 24, 2015, this Court directed the State Bar of Montana,
working in conjunction with the Commission on Character and Fitness and the Board ofBar
Examiners,to implement new rules or propose amendments to existing rules to accommodate
the Court's approval of admission to the Montana Bar on motion. On November 12,2015,
the three entities submitted a joint packet of proposed amendments to the Rules for
Admission to the Bar of Montana, Rules ofProcedure ofthe Commission on Character and
Fitness, and Board of Bar Examiners' Rules. The Court reviewed the proposals and
discussed them at a public meeting held December 15, 2015, at which time additional
amendments were approved.
       IT IS THEREFORE ORDERED that the proposed rule changes as approved by the
Court are ADOPTED. The Rules for Admission to the Bar of Montana,Rules ofProcedu
                                                                                          re
of the Commission on Character and Fitness, and Bard of Bar Examiners' Rules are
amended to read as shown in the attachment to this Order.
      IT IS FURTHER ORDERED that the process approved by this Court in December
2014 for allowing voluntary reporting of pro bono activities by applicants for the Montan
                                                                                           a
Bar Examination also shall extend to applicants for admission by transfer ofUBE score and
to applicants for admission by motion.
       A copy ofthis Order and the attached rules shall be posted on the Court's website. In
addition, the Clerk of this Court is directed to provide copies of the same to the Executi
                                                                                          ve
Director of the State Bar of Montana with the request that the Order and attachment
                                                                                     be
posted on the State Bar's website and notice published in the next issue of the Montan
                                                                                       a
Lawyer magazine; to the Chair ofthe Commission on Character and Fitness; to the Chair of
the Board ofBar Examiners; and to the Dean ofthe Alexander Blewett III School ofLaw at
the University of Montana.
      Dated this 1/day of December, 2015.


                                                               Chief Justice




                                           2